ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 2/28/2022  have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 – 6, 10-21.
Specifically, the Applicant has changed the scope by narrowing the language by adding "wherein the motion signal includes amplitude information and reconstructing a PET image by gating the PET data based on the corrected motion cycles .." .
Furthermore, the Examiner would like to notified the Applicant on 3/9/2022 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Zeller et al (U.S. Patent Publication No. 2020/0110145).
Li et al (U.S. Patent Publication No. 2019/0133542).
Schleyer et al (U.S. Patent No. 11,270,434).


/ONEAL R MISTRY/
Examiner, Art Unit 2665